Exhibit 10.4

 

Quanterix Corporation

2018 Non-Employee Director Compensation Policy

 

Effective as of January 1, 2018(1)

 

I.                                        Overview

 

The Board of Directors (the “Board”) of Quanterix Corporation (the “Company”)
has approved this 2018 Non-Employee Director Compensation Policy (the “Policy”)
to provide an inducement to attract and retain the services of qualified persons
to serve as directors.

 

II.            Eligibility

 

This Policy shall apply to each director of the Board who is not an employee of,
or compensated consultant to, the Company or any of its Affiliates (as defined
in the 2017 Employee, Director and Consultant Equity Incentive Plan (“the
Plan”)) (a “Non-Employee Director”).  Employees of the Company and their
Affiliates are not eligible to receive compensation under this Policy.

 

III.                              Director Compensation

 

The following is a description of the compensation arrangements under which our
Non-Employee Directors are compensated for their service as directors, including
as members of the various committees of our Board, consisting of the cash
retainers described in Section III.A and the equity awards described in
Section III.B.

 

A.            Cash Compensation

 

1.              Terms for Cash Payment

 

Subject to Section III.A.2, each Non-Employee Director shall receive the
following annual cash compensation for his or her service on the Board and
committees of the Board:

 

Base Board Retainer

 

$

35,000

 

Additional Lead Director/Non-Employee Board Chairman Retainer

 

$

20,000

 

Additional Audit Committee Chairman Retainer

 

$

20,000

 

Additional Compensation Committee Chairman Retainer

 

$

12,000

 

Additional Nominating and Governance Committee Chairman Retainer

 

$

10,000

 

Additional Audit Committee Member Retainer

 

$

7,500

 

Additional Compensation Committee Member Retainer

 

$

6,000

 

Additional Nominating and Governance Committee Member Retainer

 

$

5,000

 

 

Cash payments to Non-Employee Directors shall be paid quarterly in arrears on
the first Company payroll date following the end of the fiscal quarter to which
service relates (each, a “Payment Date”).

 

--------------------------------------------------------------------------------

(1)  Approved August 7, 2018.

 

--------------------------------------------------------------------------------



 

Each Non-Employee Director: (i) who is elected or appointed to the Board after
the date hereof or (ii) ceases to be a Non-Employee Director during a fiscal
quarter, shall receive a prorated cash retainer for the portion of such partial
fiscal quarter during which he or she served on the Board or a committee of the
Board (the “Prorated Retainer”). The Prorated Retainer shall be an amount equal
to the product of (A) the aggregate amount payable in respect of such
Non-Employee Director’s service for a full fiscal quarter multiplied by (B) a
fraction, the numerator of which is (x) the number of days during such fiscal
quarter which the Non-Employee Director served on the Board or committees, and
the denominator of which is (y) the total number of days during such fiscal
quarter.  The Prorated Retainer shall be paid on first Payment Date following
such fiscal quarter.

 

B.            Equity Compensation

 

1.              Annual Equity Awards

 

Each Non-Employee Director will automatically be granted, without any further
action by the Board, on the first trading day of each fiscal year, (A) a
non-qualified stock option (the “Options”) to purchase 7,900 shares of Common
Stock at an exercise price equal to the Fair Market Value as of such grant date
and (B) 2,270 restricted stock units (each RSU relating to one (1) share of
Common Stock) (“RSUs”) (collectively, the “Annual Awards”).  The Annual Awards
shall become vested in full on December 31st of the year in which such awards
were granted, provided that the Non-Employee Director is a director of the
Company on the applicable vesting date.

 

2.              Initial Equity Awards for Newly Elected Directors

 

Upon initial election or appointment of a Non-Employee Director to the Board,
such Non-Employee Director will automatically be granted, on his or her election
or appointment date, without any further action by the Board, (A) 15,800 Options
at an exercise price equal to the Fair Market Value as of such grant date and
(B) 4,540 RSUs (collectively, the “Initial Awards”). The Options granted
pursuant to Initial Awards shall vest over a three-year period, with one-third
vesting on the first anniversary of the applicable grant date, and the remainder
vesting over the following two years in 24 successive equal monthly installments
at the end of each month until the third anniversary of such grant date,
provided that the Non-Employee Director is a director of the Company on the
applicable vesting date.  The RSUs granted pursuant to Initial Awards shall vest
over a three-year period, with one-third vesting on each of the first, second,
and third anniversaries of the applicable grant date, provided that the
Non-Employee Director is a director of the Company on the applicable vesting
date.

 

All Annual Awards and Initial Awards granted to Non-Employee Directors under
this Policy shall be granted under the Plan, and will be subject to the terms
and conditions set forth in the Plan, and the form of Stock Option Agreement and
form of Restricted Stock Unit Agreement, each as approved by the Board.

 

C.            Expense Reimbursement

 

Upon presentation of documentation of such expenses reasonably satisfactory to
the Company, each Non-Employee Director shall be reimbursed for his or her
reasonable out-of-pocket business

 

2

--------------------------------------------------------------------------------



 

expenses incurred in connection with attending meetings of the Board and its
committees or in connection with other business related to the Board.  Each
Non-Employee Director shall also be reimbursed for his or her reasonable
out-of-pocket business expenses authorized by the Board or one of its committees
that are incurred in connection with attendance at meetings with the Company’s
management. Each Non-Employee Director shall abide by the Company’s travel and
other policies applicable to Company personnel.

 

IV.                               Policy Review / Amendments

 

The Compensation Committee or the Board shall review this Policy from time to
time to assess whether any amendments in the type and amount of compensation
provided herein should be adjusted in order to fulfill the objectives of this
Policy.  This Policy may only be amended by the Board.

 

3

--------------------------------------------------------------------------------